 TALLADEGA FOUNDRY & MACHINE COMPANY125weeks of November and the first 2 weeks of December, and that thereis likely to be a sharp decline in the size of the operations after Janu-ary 1. In these circumstances, we hereby direct the Regional Direc-tor to hold the election hereinafter directed, at or near the peak ofthe season, occurring first after the issuance of this Decision and Direc-tion of Election.[Text of Direction of Election omitted from publication.]Talladega Foundry & Machine Company and Local 421, In-ternationalMolders&Foundry Workers Union of NorthAmerica,AFL-CIO.Case No. 10-CA-2746.November 19, 1958DECISION AND ORDEROn November 12, 1957, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certainunfairlabor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicialerrorwas committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the TrialExaminer'sfindings and recom-mendations insofar as they are consistent with our decision herein.'The TrialExaminer recommendsthat all dischargees 2 should beoffered reinstatement and back pay, and that reinstatement be granted,upon request, to the strikers.3The Respondent excepts, contendingthat all dischargees and strikers are disqualified from reinstatementby reason of strike-connected misconduct.We find, contrary to theTrial Examiner, that the evidence concerningstrikemisconduct byfive ofthe sixdischargeesand by strikers Wright and Gilliland was1The Respondent excepts to the Trial Examiner's conduct of the proceedings and urgesthat the proceedings be set aside under the doctrine ofIndianapolis Glove Company,88 NLRB 986,to avoid the appearance of a partisan tribunal.Although, as discussedbelow,we disagree with the Trial Examiner's conclusion that the conduct of the dis-chargees and certain strikers did not disqualify any of them from reinstatement,we haveconcluded that the Trial Examiner's conduct of the proceedings does not warrant settingthem aside.2 James Sanders, Aughey(Bud) Mitchell,James Mellon,Uell Dyson,Grover Sperling,and JamesL.Watkins.The strikers named by the Trial Examiner were : Gentry Mellon, William Waites,Joseph Marler,John Watts, Leroy Wright,Charles Woods,Jesse Gilliland,Grady Mitchell,Edward Johnson,J.L.Wilson, Phillip Jones, James Keith, J. H. Wilson,Sam Gooden,Thornton Phillips,and Ollie Thornton.122 NLRB No. 26. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial and of the kind to warrant the - denial to them ofreinstatement.Ralph Mitchell, district representative of the Union, who called-thestrike, testified that he told the pickets "that they wasn't supposed tolet anybody into the plant." There is considerable evidence concern-ing activity of the dischargees and strikers implementing the apparentpicketing objective of excluding people from the Employer's premises.Thus, five dischargees (Sanders, Mitchell, Mellon, Dyson, and Wat-kins) and strikers Wright and Gilliland engaged in individual wrong-doing, as follows :Mellon and Dyson physically restrained Supervisor Holt when heattempted to enter the plant during the strike.Under similar cir-cumstances, the Board and the courts have held that deliberateobstructions of this character to a supervisor's right to enter companypremises during a strike warrants a denial of reinstatement to thoseengaged in the activity 4 In thePerfect Circlecase,supra,the Courtof Appeals for the Seventh Circuit denied reinstatement under com-parable circumstances, giving the same legal effect to the activity "asif they (the obstructors) had used physical violence to prevent theentry."Similarly, the Board stated in theAmerican Tool WorksCompanycase that it cannot regard this type of activity as divorcedfrom all implication of a threat of physical violence.In addition, wenote that while on the picket line, Mellon threatened employee Thorn-ton with harm, and Dyson threatened workers with forceful inter-ference if they tried to enter the plant.This activity independentlyof the physical restraint of the supervisor would disqualify them fromreinstatement.For, as the Board noted in theBrookville Glovecase,5where strikers engaged in conduct of this type, they exceeded the per-missible bounds and were not entitled to reinstatement. It furtherappears that Mellon joined with others in hanging a "scab" dummyin effigy in front of the plant.Under the circumstances, we find,consistent with established law, that the foregoing conduct was soserious as to forfeit the right to reinstatement of Mellon and Dyson.Sanders,Mitchell,Watkins, and Gilliland engaged in deliberateobstructions to the use of the Employer's premises by those havinga right to such use during the strike. Thus, they physically restrainedtrucks and their occupants from loading and unloading merchandise,and in other respects, by "ganging" around the trucks. Such obstruc-tions are likewise of a serious nature and the Board and courts haveregarded the conduct as sufficiently reprehensible to disqualify thoseengaging in it from reinstatement.'Apart from the foregoing, wenote, as in the cases of Mellon and Dyson, that Sanders, Mitchell, and4 Perfect Circle Company v. N.L.R.B.,162 F. 2d 566; W.T.Rawleigh- Company v.N.L.R.B.,190 F. 2d 832; andThe American Tool Works Company,116 NLRB 1681, 1682.5 Brookville Glove Company,114 NLRB 213.See casescited in footnote 4. TALLADEGA FOUNDRY & MACHINE COMPANY127Watkins engaged in activity which we have heretofore pointed outwould disqualify employees from reinstatement.Thus,, Sandersshouted threats of harm to workers in the plant and threatened em-ployee Bell;Mitchell threatened employees coming to work andshouted threats into the plant; and Watkins warned truckdrivers notto enter plant premises, and shouted threats to employee Hardigree.In addition, it appears that Mitchell joined in hanging the "scab"dummy in effigy in front of the plant.We therefore find that Sanders,Mitchell,Watkins, and Gilliland also forfeited their right to rein-statement.Since employee Wright shouted threats into the plant at employeeHardigree and threatened employee Bell, we find also, as in the casesof the others engaging in similar conduct, that he forfeited his rightto reinstatement.'We also disagree with the Trial Examiner's finding that Sam Good-en was an employee of Respondent. Contrary to the Trial Examiner,we find that Gooden was hired and worked with the understandingthat he was employed by, and working for, Company Official Heacockas his personal employee, that he spent most of his time at Heacock'shouse digging a basement, and that he was paid with Heacock's per-sonal checks.In our opinion, therefore, Gooden was the employeeof Heacock and had no employee status with the Respondent. In thesecircumstances, we shall not order his reinstatement.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Talladega Foundry &Machine Company, Talladega, Alabama, its officers, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 421, International Molders& Foundry Workers Union of North America, AFL-CIO, or in anyother labor organization of their employees, by discharging any oftheir employees because of their union membership or other concertedactivities, or in any other manner discriminating in regard to theirhire or any term or condition of employment.(b) In any manner interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization, to bargaincollectively through representatives of their own choosing, or to en-gage in concerted activities for the purposes of collective bargaining7 Chairman Leedom and Member Rodgers would also find that Grover Spurling for-feited his right to reinstatement by whittling with a knife on the picket line, and thatby reason of such activity itself Sanders, Mitchell, and Watkins also forfeited their rightto reinstatement.In their view,the carrying of a knife,with the blade exposed, is,irrespective of an alleged purpose of whittling,sufficiently menacing to those seeking toenter the plant as to warrant a denial of reinstatement. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDor other mutual aid or protection; or to refrain from any or all of suchactivities except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Grover Spurling immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him whole,in the manner set forth in the section of the Intermediate Report en-titled. "The Remedy," for any loss of pay he may have suffered byreason of the Respondent's discrimination against him.(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges to the following em-ployees: Gentry Mellon, William Waites, Joseph Marler, John Watts,CharlesWoods, Grady Mitchell, Edward Johnson, J. L. Wilson,Phillip Jones, James Keith, J. H. Wilson, Thornton Phillips, andOllie Thornton. If necessary, to effectuate reinstatement, any personhired after the commencement of the strike shall be dismissed.(c)Preserve and make available to the Board or its agents uponrequest for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue and the rights of employment.(d)Post in conspicuous places in the Respondent's plant in Talla-dega, Alabama, including all places where notices are customarilyposted, copies of the notice attached hereto marked "Appendix." 8Copies of said notice, to be furnished by the Regional Director for theTenth Region, shall, upon being duly signed by the Respondent'srepresentatives, be posted by it, as aforesaid, immediately upon receiptthereof, and maintained for at least sixty (60) consecutive days there-after.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Decision and Order, whatsteps the Respondent has taken to comply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : TALLADEGA FOUNDRY & MACHINE COMPANY129WE WILL offer to Grover Spurling immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privileges previ-ously enjoyed, and will make him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL offer to each of the employees named below, uponrequest, immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to any seniorityor other rights and privileges previously enjoyed, dischargingif necessary any employees hired on or after September 10, 1956:Gentry MellonJ. L. WilsonWilliam WaitesPhillip JonesJoseph MarlerJames KeithJohn WattsJ.H. WilsonCharles WoodsThornton PhillipsGrady MitchellOllie ThorntonEdward JohnsonWE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Local 421, Inter-national Molders & Foundry Workers Union of North America,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain fromany or all such activities except to the extent that such member-shipmay be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8(a) (3) of the Act.All our employees are free to become or remain or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employ-ment against any employee because of membership in, or activities onbehalf of, any such organization.TALLADEGA FOUNDRY & MACHINE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.505305-59-vol. 122-10 130DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed on October 10, 1956, and amended on February 28, 1957,by Local 421, International Molders & Foundry Workers Union of North America,AFL-CIO, hereinafter called the Union, the General Counsel of the National LaborRelations Board, herein called the General Counsel' and the Board, respectively,by the Board's Regional Director for the Tenth Region (Atlanta, Georgia), issued acomplaint, dated February 28, 1957, against Talladega Foundry & Machine Company,hereinafter called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section 8(a) (1) and (3)of the Labor Management Relations Act, 1947, as amended, 61 Stat. 136, hereincalled the Act.Copies of the complaint, the charge, amended charge, and the noticeof hearing thereon were duly served upon the Respondent and the Union.With respect to the unfair labor practices the complaint alleged that the Respond-ent:(1) By various enumerated actions interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them in Section 7 of the Act;(2) by discharging and refusing to reinstate employees Uell Dyson, James Sanders,Aughey (Bud) Mitchell, James Mellon, Grover Spurling,2 and James L. Watkins onSeptember 10, 1956, because of their membership in and activities on behalf of theUnion; and (3) by discharging 16 named employees 3 on September 21, 1956, becausethey went out on an unfair labor practice strike on September 10, 1956, in protest tothe discharge of the aforementioned 6 employees and because of their membershipin and activities on behalf of the Union, thereby engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(I) and (3) of the Act.The Respondent duly filed its answer wherein it denied the commission of anyunfair labor practices.Pursuant to notice, a hearing was held before the Trial Examiner on August 20,21, 22, and 23, 1957, at Talladega, Alabama.The General Counsel, the Union, andRespondent were represented at the hearing by counsel or representatives.Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.The parties were advisedof their right to argue orally at the hearing, which was waived, and to file briefs withthe Trial Examiner thereafter.A brief was received from the Respondent on Octo-ber 10, 1957.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTTalladega Foundry & Machine CompanyisanAlabama corporation having itsoffice and place of business in Talladega, Alabama, where it is primarily engaged inthe production of repair parts for the textile industry.During the 12-month periodending August 31, 1956, which is a representative period, Respondent sold and shippedin excessof $50,000 worth of such products to customers located outside the Stateof Alabama.The Respondentis engagedin commerce withinthe meaningof the Act.II.THE ORGANIZATION INVOLVEDLocal 421, International Molders & Foundry Workers Union of North America,AFL-CIO,isa labor organization admitting to membership employees of theRespondent.iThis term specifically includes counsel appearing for the General Counsel at thehearing.2 Also spelled "Sperling" in the record.3Respondent moved to dismiss as to one Sam Gooden on the ground that the evidenceproved him to.be a temporary employee of James Heacock employed to dig abasementforHeacock.However, the Trial Examiner denied Respondent's motion for the reasonthat the evidence proved that, in addition to digging Heacock's basement, Gooden alsoworked at the foundry where his timecard was punched in and out apparently regardlessofwhere he worked and Gooden was also paid as were the remainder of Respondent'semployees by Respondent's bookkeeper.The evidence to disprove Gooden's employmentstatus with Respondent was not produced at the hearing although within Respondent'spower to produce if it would have so proved. Consequently the TrialExaminer mustfind that Goodenwas anemployee of Respondent. TALLADEGA FOUNDRY & MACHINE COMPANYIII.THE -UNFAIR LABOR PRACTICES131A. The factsRespondent is a corporation presided over by its 2 principal shareholders, A. M.Hocutt and James Heacock, and is engaged in the foundry and machine shop busi-ness on a job-shop basis at its plant in Talladega, Alabama, where it employed at alltimes material here approximately 32 production and maintenance employees underPlant Superintendent Grady Williams and Foundry Foreman Clarence (Pat) Col-quitt,Machine Shop Foreman James Hamlin, and Head Patternmaker Tom Holt.Respondent acknowledged the supervisory capacity of Colquitt and Hamlin butdenied that Holt had supervisory authority.The facts show that Holt, an elderlyman, back in the 1930's was foreman of the present foundry, had subsequentlyoperated his own foundry, and since 1948 had been head patternmaker for thepresent owners and, as he described it, "I tell the boys [patternmakers] what to do,more-or-less."He expects the 2 patternmakers, 1 of whom is his son, to report tohim if and when they leave their work.When Pat Colquitt is absent, Holt bosses thefoundry.Although he executed affidavits stating that he had authority to hire andfire employees prior to the hearing, he testified at the hearing that he then could notrecall ever being actually informed that he had such authority.Due to his experi-ence the employees recognized him as the "Boss-man" in the pattern shop.Hisadmitted duties prove him to have supervisory authority.The Trial Examinerso finds.About September 5 employee Sanders asked Holt to sign a union authorizationcard.Holt refused saying that Respondent would never recognize a union, that "it'sa bad thing to do" and that he had a brother who "joined a union, and had been putout of a job more times than one, and got in bad shape,.the same thing thatwill happen to you."Holt inquired as to who had joined the Union. Sanders gavehim a few names including employee Bill Bowman.On the evening of Friday, September 7, 1956,4 following at least a week oforganizing and getting union authorization cards signed, some 27 of the Respondent'semployees were initiated into membership in the Union at the union hall inTalladega by Ralph Mitchell, the district representative of the International Union.On Sunday, September 9, Tom Holt stopped at employee Jesse Gilliland's housewhen Gilliland asked Holt what he was doing.Holt answered that he was justseeing some of the employees who wanted to work and "don't want to havenothing to do with what's coming up" and "That's my business out here, to see theones that wanted to work, without having anything to do with the Union."Holtalso stated that he had seen employee Spurling who was for the union "a hundredpercent."When next thereafter the employees reported back for work at 6 a.m. on Monday,September 10, employees Bill Bowman and Bud Sexton 5 were notified that theyhad been laid off or discharged because of a lack of work in the plant .6Before 10 a.m. on September 10, Foreman Hamlin asked employee Sanders howhe "stood about the union" and was told that Sanders "stood on both feet."Hamlinmade the same inquiry of employee James Watkins who stated that he was for theUnion.Hamlin also asked employee Cull the same question. But Hamlin main-tained that employee Bud Mitchell "volunteered" the information that they wereorganizing a union.From the testimony of Holt and Hamlin it is clear that knowledge of the Unionwas widespread about Respondent's plant by September 10 at least.*All dates are in the year 1956 unless otherwise noted.6In its original and amended charges the Union claimed that Bowman, Sexton, andone Enos Horn had also been discriminatorily discharged on September 10 in additionto the six previously mentioned herein.However, by letter dated February 28, 1957, theRegional Director wrote that "it does not appear that there is sufficient evidence [in theabove three named instances] to warrant proceedings at this time" and, therefore, herefused to include said individuals in the complaint filed that same day.Hence thedischarges of Bowman, Sexton, and Horn are not at issue here and are, therefore, dis-charges for cause. .6Hocutt testified that on the previous Saturday he and the foreman had discussed thepossibility of laying off Bowman and Sexton in the event that the Sunday mail did notcontain additional orders which would have kept them busy.Hocutt further testified thathis first information that Bowman and Sexton had actually been laid off was given himby some "third party" (Ralph Mitchell) about 10 o'clock Monday morning and before hehad opened the day's mail. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime that morning Bowman and Sexton met Ralph Mitchell on the streetsof Talladega and reported their discharge to him.About 10 a.m. Mitchell,accom-panied by Bowman and Sexton, repaired to the Respondent'splant and to the12-by-15-foot office then occupied by Hocutt and Heacock.After introducinghimself by name and by occupation,Mitchell demanded that the Respondent rein-stateBowman and Sexton.Although this was Hocutt's first information as tothese discharges,according to his testimony,Hocutt stated that such dischargeswere within the privilege of the foreman and that he would stand back of them.Mitchell then argued that the rules of the Union required that layoffs be in accord-ance with seniority and that Bowman and Sexton must be reinstated while twoemployees with lesser seniority should be laid off.Hocutt answered that there wasno union in the plant, that the Respondent would not recognize a union,and thatwe "do business our way."Whereupon Mitchell informed Hocutt that the menhad all joined the Union on Friday night and offered to show Hocutt the signedauthorization cards as proof.When Hocutt replied that he could have signed thecards himself, Bowman was dispatched to the plant to bring in some of theemployees to prove that they had all joined the Union.When Bowman returned to the office accompanied by employees Uell Dyson,"Red" Sanders,and Grover Spurling from the foundry and by "Bud"Mitchell,James Watkins, and Jimmy Mellon from the machine shop, Mitchell requested themen to tell Hocutt that the employees had all joined the Union which they proceededto do,Hocutt reiterated that the Respondent had no union in the plant,would notrecognize any union,and would continue to do business"our way."Hocutt thenrequested the employees present to"clock out" because"thismight take 5 minutesor 2 hours."The six named employees thereupon left the office and returned to the timeclocks in their respective departments where each group was met by its foremanwith the employees'timecards in hand who informed the employees that he hadalready punched out their timecard,that they were discharged and were to get theirtools and get out.7The two groups then left their respective departments,met again on the pathwayto the office,and reentered the office in a group.Employee James Watkins in-formed Hocutt that the foreman had already punched out their timecards and hadinformed the employees that they were fired.Again Hocutt stated that the foremanhad authority to hire and fire and that he would stand back of them.Thereuponthe argument in the office centered around the reinstatement of eight men withMitchell demanding the reinstatement of these six plus Bowman and Sexton togetherwith the layoff of the two employees in the plant having the least seniority inaccordance with the union rules.After some futile argument about the reinstate-ment of these eight men during which Mitchell threatened at least twice that,unless the men were reinstated,he would pull out all the men and close the plant,Hocutt asked if he meant the men would"quit."Mitchell,according to the testi-mony of Hocutt,answered"yes."FinallyHocutt said that he had work to doand ordered the men to "get out." 8In accordance with that order Mitchell and the eight employees then left theoffice and the plant, went out onto the street, and called through the windows totheir fellow employees who were still at work telling them what had happenedand requesting them to come out also.Almost all the employees left their workand joined the pickets sometime during the day of September 10 or the followingday.The employees formed a picket line and, when picket signs had been paintedthat same day, carried picket signs.Aboutnoon on September 10 after the picket line had been established,Gillilandwho did not join the strike that day was having lunch with Hamlin and Holt in theplant.Hamlin expressed surprise that the men had gone out and that Gillilandwas not with them.When Gilliland noted that he was still inside,Hamlin said,"Well, I'm glad you're not, because you can work here, but there won't be nounion,here.I can tell you that,here and now."Sometime that same day employee Harrison, Jr., who had not joined the strikersat first,told Hamlin that he was going to leave the plant and join the strikers.Ham-lin promptly punched out Harrison's timecard.The Respondent's timecards for the week beginning September 10 are of signifi-cance.The timecards of Sanders,Dyson,Mitchell,Mellon,Watkins, Spurling,T In this record this is the only instance,With one exception,where a foreman everclocked out an employee.8Hocutt and Heacock, alone of all the witnesses,testified that Hocutt twice ordered theemployees to go back to work. TALLADEGA FOUNDRY & MACHINE COMPANY133Edward Johnson, and Charles Ingram indicate that these individuals checked intothe plant at or before 6 a.m. with the exceptionof JamesWatkins who checked inat 7 a.m.All of the above cards are clocked out as 10:08 or 10:09 a.m.The timecard of Charles Woods contains the following notation on theline re-served for Monday, September 10: "0. K. by Pat C. [Olquitt]." 9The timecard of Edward Johnsonindicatesthat he clocked in at 5:30 a.m., outat 11:59,in againat 12:26p.m. and out againat 2:47 p.m.This timecard alsocontainsthe same annotation"o. k. by Pat C." 10Hocutt testified thatas soonas the employees had left the plant, he ordered theforemanto securemen to pour off "the hot stuff," molten iron.Hocutt wasobviouslymistaken inthis testimony as the record shows that the cupola in whichthe iron was melted was never fired before 11:30 a.m. nor poured until 2:30 p.m.so that it was not fired on September 10 so there was no "hot stuff" to be poured.Hocutt also testified that iron was not poured on September 10 nor until December31.As there was no iron to pour on September 10, it is clear that Hocutt did notorder replacements that day. So far as this record shows the first replacement hiredby Respondent was on September 25.On September 21 the Respondent gave all the strikers and the six discharged em-ployees their paychecks for work performed prior to the strike.Attached tothese paychecks was a typewritten slip reading:Terminated 9/10/56Reason: Quit voluntarilyA W-2 income tax form was also attached.Jesse Gilliland, whose presence in the plant had surprised Hamlin on September10, had gone to the hospital the next day for a period of 3 days and on doctor'sorders had remained at home the following week.On Friday, September 21, hereturned to the plant to get his paycheck.His check had the same "Terminated9/10/56.Reason:Quit voluntarily" attached.Gilliland askedHocutt aboutthat explaining that his wife had told Colquitt that Gilliland would return to workas soon ashe was able.Hocutt suggested that he, Hocutt, could remove the termi-nation slip and then asked "By the way, you were with those fellows out there, orare you with us?"When Gilliland answered that he was "with the fellows outside,"Hocutt said, "Well, that's all.That [the termination notice] stays on there," pointedto the door and told Gilliland to get out.The strike was still current at the time of the hearing and the picketline stillin existence.No request for reinstatement has been made.Nor have there beenany reinstatements.Ultimately the Respondent did secure replacements for the men on the picketlines but there is no evidence in this record that any of the strikers were replacedon or before September 21. In fact so far as this record indicates the first replace-menthired by the Respondent was "Red" Hardigree who was employed on Sep-tember 25.Other replacements who testified at the hearing had been hired as lateas January 1956.B. The Respondent's evidenceThe findings made above are a synthesis of the credible testimony of all the wit-nesses produced at the hearing.However, the tale told in the testimony of the Respondent's witnesses differsgreatly from that above. In fact the Respondent's testimony in many places can-not be reconciled with that given by witnesses for the General Counsel.According to Hocutt and Heacock, about 10 a.m. on September 10 a group of11ormore employees "suddenly burst" into their 12-by-15-foot office with a"stranger," whom they subsequently during the picketing learned was Ralph Mitchell,demanding the reinstatement of Bowman and Sexton which Hocutt testified wasthe first that he knew of the fact that Bowman and Sexton had been discharged.They maintained that they had no idea that there was a union in the picture atall and that Mitchell failed to introduce himself either by name or by occupation.They claimed that at least twice Hocutt ordered the men to go back to work, thatRespondent never discharged any of the employees but that they just "voluntarilyquit" when the Respondent refused to reinstate Bowman and Sexton.0Hocutt testified that on the morning of the strikeCharlesWoodsleft the plant be-cause of sickness and said he would like to stay home until "things kind of quieted down."10The record contains no further information as to employee Edward Johnson otherthan that his timecard like that of Woods' indicates that at least he did not work theremainder of the week beginning September 10. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDNeither Hocutt nor Heacock could recall being told by the employees upon theirreturn from clocking out that they had been discharged by their foreman.Hocutt'smemory of events proved to be quite restricted.Heacock's was even more so inview of the fact that he contended that even the "sudden burst" of 11 or moreemployees into that small office failed to disturb his concentration upon his affairsuntilHocutt ordered the men to clock out.However, he had roused sufficientlyto note that Ralph Mitchell,Bowman, and Sexton led the group of employees into,the office.Heacock's alleged concentration verged on the unbelievable.There are several things in the Respondent'sversion of events which make itextremely hard, if not impossible,to believe.In the first place, according to Hocutt,he held a 20-to 30-minute conference over employment and working conditionswith a total"stranger"whose name and occupation Hocutt claims not to havelearned until some little time after the picketing had been in progress.Admittedlythis conference revolved around the reinstatement of employees,conditions ofemployment,and seniority.Both stockholders admitted that this"stranger" hadoffered them the signed union authorization cards as proof of his authority to speakon their behalf.Furthermore,Hocutt acknowledged having heard rumors thatother Talladega foundries were being organized by the Union.Thus, at this latedate in the year 1956 A.D.,it stretches credulity beyond the breaking point thattwo present.-day employers in the United States of America in the light of these factscould still remain in ignorance that they were involved with a union.In addition,the inquiries made by Foreman Hamlin and Holt as to the affiliation of the em-ployees earlier that same morning proves beyond cavil that they,at least, knewat that time that the Union was active in the plant.It is impossible for this TrialExaminer to believe that Hocutt and Heacock would have discussed employmentproblems, working conditions,and seniority in the plant with a total"stranger"for a period of 20 or 30 minutes without knowing that the statutes of the UnitedStates gave that "stranger"some rights in regard thereto.Thus the Trial Examinercannot credit the Respondent's first defense of ignorance.Although the matter is of little consequence,theRespondent maintained thatall 11 or more employees"burst in"to the office at the same time while the GeneralCounsel'switnessesmaintained that Ralph Mitchell, Bowman, and Sexton held apreliminary discussion on the reinstatement of Bowman and Sexton prior to callingthe other 6 employees into the office to prove the authenticity of the cards offeredto Hocutt and also the fact of their union membership.Although from his testimonyat least one of the six employees would seem to have been present throughout thecomplete conference which, of course,militates against the finding made by theTrial Examiner heretofore,logic appears to dictate that the grievance of Bowmanand Sexton would have been handled by the union representative and the grievantsalone and that,when Respondent questioned the representative capacity of RalphMitchell and the authenticity of the signed authorization cards, the employeesthemselves would have been called to prove or disprove the contention made byRalph Mitchell.At one point in the hearing Heacock appeared to confirm thetestimony of the witnesses for the General Counsel that Ralph Mitchell,Bowman,and Sexton were in the office first but immediately thereafter explained that he onlymeant that those three had led the other employees in "bursting" into the office.However,itmakes no difference to the result in this case as to whether the conferencewas in two parts or in only one.Respondent's contention that the employees"voluntarily quit" their employmentis important but will not withstand analysis.Hocutt's own testimony makes it clear,even though Hocutt testified definitely that the word"strike" was not used during theconference,that Ralph Mitchell threatened at least twice that the employees wouldnot return to work unless Bowman and Sexton were reinstated.Itwas on thesecond occasion,according to Hocutt's testimony,when he, Hocutt,asked if thatmeant that the men"quit"to which Ralph Mitchell allegedly answered"yes."Evenwith the use of the terminology testified to by Hocutt,the fact was clear that theemployees intended to withhold their services unless their demand that Bowmanand Sexton and, after the clocking out incident,the other six employees be reinstatedwas granted and were not resigning their employment as contended by the Respond-ent.In addition,the immediate setting up of the picket line confirmed the fact thatthe employees never intended to resign from their employment with the Respondent.Respondent at least knew the employees were striking and not resigning.Further-more, it is clear from his testimony that Foreman Hamlin also recognized that themen had been discharged even though he had not attended the conference.Both foremen denied having discharged the six employees although both admittedthat they had clocked the men in their division out.The timecards of the Re-spondent proved that Foreman Hamlin checked out employees Mitchell, JimmyMellon,and James Watkins at 10:08 a.m. and that Foreman Colquitt 1 minute later TALLADEGA FOUNDRY & MACHINE COMPANY135checked out employees Charlie Woods,Uell Dyson, Jimmy Sanders, and GroverSpurling.The timecard of employee Woods also contains on the line reservedfor Monday,September 10, the notation"o. k. by Pat C."Although his timecardisnot in evidence,Foreman Colquitt testified that, when employee Harrison, Jr.,informed him that he was going out with the Union, Colquitt clocked him out. Theother timecards in evidence indicate that in seven other cases of employees at workon September 10 their cards were not clocked out by the employee or by his fore-man.Thus it is quite evident that the foremen were clocking out only those em-ployees whom they knew to be participating in the conference on reinstatement,working conditions,and seniority with Hocutt and Heacock or those they knewhad joined the strike.This unique and simultaneous action of the foremen togetherwith the testimony of the witnesses for the General Counsel convinced the TrialExaminer,and he therefore finds, that Respondent discharged Uell Dyson, JamesSanders, Grover Spurling, Aughey Mitchell,Jimmy Mellon,and James Watkins onSeptember 10 because of their participation in a concerted or union effort regardingconditions of employment,reinstatement,and seniority.C. ConclusionsUnder the facts of this case there can be no question but that the six employeeswho were called to the conference in Hocutt'soffice were engaged in a protectedconcerted union activity in protesting the discharge of Bowman and Sexton and inattempting to promote their own interests by securing Respondent'sapproval ofthe use of seniority in layoffs.The facts also prove that these six employees weredischarged by the Respondent for having left their work in order to participatein this protected concerted union activity.It is too well settled for citation ofauthority that an employer commits an unfair labor practice in violation of Section8(a)(3) of the Act when he discharges an employee for having engaged in suchunion and concerted activities.The Trial Examiner finds that these six employeeswere discharged in violation of Section 8(a)(1) and(3) of the Act.Nor can there be any question but that the strike which resulted immediatelythereafter was caused by the Respondent's unfair labor practices in discharging thesesix employees for having engaged in such concerted activities.This is so eventhough said strikers may have also been protesting the discharges of Bowman andSexton as well as those of the six.The law is well settled that when there are twoconcurrent causes of a strike, only one of which happens to be an unfair laborpractice,the resulting strike is still an unfair labor practice strike.Thus the strikehere caused by the discharges of Bowman and Sexton,which were legitimate, andby the discharges of the six for engaging in the Union'sconcerted protest, whichconstituted an unfair labor practice,is still an unfair labor practice strike.So thoseemployees listed in Appendix A attached hereto who left their work to engage inan unfair labor strike are unfair labor practice strikers entitled to reinstatementupon request therefor.The Trial Examiner so finds.Furthermore,the facts prove that Respondent attempted to discharge all thestriking employees at least on September 21 by giving them their termination noticesalong with their checks.These termination slips made it clear that the employeeshad been terminated,so far as Respondent was concerned,as of September 10, theday they went on strike.That it was Respondent's policy to terminate an employeeupon determining that the employee had joined the strike was clearly demonstratedby Respondent's action in the Harrison,Jr., and the Jesse Gilliland episodes.It is anunfair labor practice for an employer to attempt to discharge an employee forengaging in a legal strike.By thus discharging the 16 employees listed in Ap-pendix A because they engaged in a legal strike Respondent violated Section 8(a) (3)of the Act.Strangely enough,even if we accept the Respondent's theory that the six employeeswere not discharged and that the other employees merely went out on an economicstrike against the Respondent in protest against the legitimate discharges of Bowmanand Sexton and against the Respondent's refusal to recognize their own economicdemands, the ultimate result as to all these employees is not substantially changed.Section 2(3) of the Act defines the term "employee"as " . . . any employee . . .and shall include any individual whose work has ceased as a consequence of, orin connection with, any current labor dispute or because of any unfair labor prac-tice."Thus, even under the Respondent'stheory, the six employees andthose strikers listed in Appendix A whose work ceased as a result of a currentlabor dispute with the Respondent on or about September 10 continued to remainemployees of the Respondent until replaced permanently.The Respondent had theright to replace such economic strikers but it had no right to discharge them onSeptember 21 for concertedly engaging in an economic strike as it tried to do on 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat day when the strikers were notified that they had been discharged as of Sep-tember 10 allegedly for "voluntarily quit[ting)." In view of the existence of thepicket line in front of Respondent's plant from September 10 on, even Respondentmust have recognized that the employees were engaged in a strike and had notvoluntarily "resigned" their positions with the Respondent.This mass dischargeof September 21, prior to replacement, was in violation of the statutory right ofemployees guaranteeing them the right to strike and thus constituted an unfair laborpractice in that it amounted to discharging employees for engaging in protectedconcerted union activities in violation of Section 8(a) (3) of the Act.As this massdischarge had the normal and natural tendency to prolong the strike, it wouldconvert what, under the Respondent's theory, had been an economic strike intoan unfair labor practice strike.Nor can the Respondent contend logically thatthismass discharge was a mere "tactical maneuver," as it sometimes has been calledinBoard cases.At least on September 21, even under Respondent's theory,Respondent discharged all those employees involved here for participating in aneconomic strike prior to replacement in violation of Section 8(a)(3) of the Act."In addition, the Trial Examiner finds that Respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed them by Section 7of the Act by the interrogation of the employees by Foreman Hamlin, by thestatements made to Jesse Gilliland by Foreman Tom Holt, and by the statementmade to Jesse Gilliland by Hocutt, and that thereby Respondent violated Section8 (a)( 1 ) of the Act.D. Alleged violence and misconductAs its last line of defense to the reinstatement of the dischargees and the strikershere,Respondent contends that various acts of alleged violence and misconductcommitted during the period of the strike disqualified all these individuals fromtheir right to reinstatement.The Trial Examiner cannot agree.Although a goodly portion of the hearing was devoted to this subject, almostwithout exception the evidence contained nothing of substance.The police, whospent a considerable amount of time around the plant at the insistence of Hocutt,agreed that the picketing was peaceful.Even more important is the fact that eventhose employees who continued working throughout the strike with one exceptionconcurred in this opinion.During the whole period of the strike only two strikerswere arrested under circumstances which will be described hereinafter and thosetwo were never brought to trial.Although this strike has lasted for over a periodof a year, yet there are only three minor matters which require any attention here.This appears quite remarkable.The first of these three incidents occurred the morning after the strike began whenForeman Tom Holt, a crippled, elderly man who was the head patternmaker, arrivedfor work.He parked his automobile alongside the plant and walked a half blockor more to the front entrance of the plant while employee Joe Marler and a group ofpickets, in Holt's words, "told me he was going to ask me to stay out [of the plant]."The strikers congregated around the old man as he was walking urging him to stayout of the plant and told him that he would be a "scab" if he crossed their picket line.While the group was arguing with Holt at the front door of the plant, Hocutt cameout, got Holt by the arms and began pulling him up the stairs to the front door.Thereupon, employees Dyson and Mellon caught hold of Holt's person with theresult that a sort of tug-of-war commenced.Two policemen arrived on the scene atthis point and, at Hocutt's suggestion, arrested Dyson and Mellon.Holt continuedon into the plant and has continued to do so daily thereafter without further incident.As noted, the cases against Dyson and Mellon have never been tried.Of course,neither Dyson nor Mellon had any right to touch Holt-but then neither did Hocutt.Itwas an unfortunate fracas which will happen on any picket line.There was noth-ing vicious in the incident for even Holt, old and crippled as he was, was not injuredin any way.Despite the fact that Dyson and Mellon had no right to touch Holt, theTrial Examiner is convinced that there is nothing in this incident which would war-rant disqualifying either man from reinstatement.The next thing is that the strikers readily admitted that they customarily calledpersons who crossed their picket line "scabs."Respondent's brief relies heavily uponthe decision of the Seventh Circuit Court of Appeals in theCaterpillar Tractorcase,230 F. 2d 357, which quoted extensively from Member Rodgers' dissenting opinionin the Board decision in that same matter, 113 NLRB 553, as authority for theproposition that by using such a term of opprobrium the strikers forfeited their rightsto reinstatement.TheCaterpillarcase is inapposite here.That case is authority foru N.L.R.B. v. J. E. McCatronet al.d/b/a Price Valley Lumber Co.,216 F. 2d 212(C.A. 9), cert. denied 348 U.S. 943. TALLADEGA FOUNDRY & MACHINE COMPANY137the proposition that an employer may take reasonable precautions to maintain dis-cipline and to prevent dissension among its employees within the plant.In the instantcase, unlike theCaterpillarcase, a picket line was in existence and employees wereon strike outside the plant.In the common,ordinary day-to-day use of languagethose on the picket line were either"strikers"or "pickets"while those who crossedthe picket line to continue working were either "loyal employees," "strike-breakers,"or, in labor parlance, "scabs."No case has been cited, nor has the Trial Examinerfound one, where this Board has ever denied reinstatement to unfair labor practicestrikers for mere name-calling.In fact, the Board has refused to find mere name-calling to amount to a violation of Section 8(b) (1) (A) of the Act.12Consequently,the Trial Examiner finds that the mere name-calling here is insufficient to denyreinstatement.Respondent also complained that the pickets succeeded in practically shutting theRespondent's plant off from the delivery and pickup service of the trucking com-panies by speaking to the truckdrivers as they approached the Respondent's loadingplatform and to the managers of the trucklines.This was legitimate and proper solong as no coercion or intimidation was used especially in the absence of the filing bythe Respondent of an8(b)(1) (A)charge.13The only possible evidence of any such coercion or intimidation of such truck-drivers was on one occasion when the picket speaking to the driver happened to beeating an apple by slicing off bits thereof with the assistance of a pocketknife.Asthis is, and has been for a long time,one well-recognized method of eating apples, theTrial Examiner can find neither the presence of the pocketknife for that purpose toamount to coercion nor that a man, just because he is on a picket line,must changehismethod of eating apples in order to avoid the suspicion of attempting to coercesomeone.Nor can the Trial Examiner find, as requested by Respondent, that picketson a picket line for the same reason must abandon their right to while away the timeby whittling.On one occasion, however-and this is the third incident referred to above-pickets Bud Mitchell and Watkins did continue picketing in front of the loading plat-form as the company truck started to backintoit.The truck was stopped when thepickets failed to get out of the way.The truck was delayed a very few minutesuntil a policeman took Mitchell by the sleeve and gently removed him from in frontof the loading platform.This failure of the pickets to move amounted to physicalobstruction of the right of entry to the building and, as such, does amount to mis-conduct.But, as it was the only such episode in a strike of more than a year'sduration,thus qualifying it as only an "isolated incident,"such isolated incident willnot disqualify the guilty parties from their right to reinstatement.One other incident requires mention here.Respondent hired "Red" Hardigreeon September 25.He had no trouble entering the plant seeking employment.WhenHardigree started to drive into the plant the next morning, September 26, there werepickets on and about the driveway into the employees' parking lot.Hardigreestopped his car at the entrance to the driveway to the Respondent's parking lot.Hethen backed his car to the middle of the street, put it in gear, and started forward ata speed he estimated as 10 or 12 miles per hour across the sidewalk and into theentrance to the parking lot, scattering pickets as he went.He stopped the car in theparking lot, got out, reached into the back and brought forth a shotgun which headmitted having placed in his automobile that morning.At this point ForemenColquitt and Hamlin, who were in the parking lot, took both Hardigree and his shot-gun in hand and into the plant.According to Hardigree's testimony, he was fol-lowed by an automobile with a few pickets in it as he left work that evening.Thiscaused him to take a circuitous route on his way home and to drive his car up to anadmitted speed of 90 miles per hour.Even if we assume the Hardigree story to betrue,which this Trial Examiner doubts in view of the fact that even Hardigreeadmitted that the car with pickets was not behind him all the time during this circui-tous drive,itmust be admitted that Hardigree's actions of that morning were suf-ficiently provocative to have provoked personal retaliation by those whose life andlimb had been endangered by Hardigree earlier.Hardigree was arrested for recklessdriving but his case was never tried.Thereafter,Hardigree entered and left theplant without further incident.After considering all of the evidence presented, the Trial Examiner finds that,whether considered as to individuals alone or as to the men on the picket line as agroup, the evidence fails to establish any violence or strike misconduct sufficient towarrant disqualifying said strikers and pickets from reinstatement.12 Sunset Line and Twine Company,79 NLRB 1487, 1505.13 J.W. Banta Towing Company, Inc., at at.,116 NLRB 1787. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employment of James Sanders, Aughey (Bud) Mitchell, James Mellon, UellDyson, Grover Spurling, and James L. Watkins by discharging them on September10, 1956, the Trial Examiner will recommend that Respondent offer said employeesimmediate and full reinstatement to their former or substantially equivalent positionwithout prejudice to their seniority or other rights and privileges and make each ofthem whole for any loss of pay he may have suffered by !reason of said discriminationagainst him by payment to him of a sum of money equal to that which he wouldhave earned as wages from the date of the discrimination against him to thedate of the offer of reinstatement less his net earnings during said period, inaccordance with the formula set forth in F. W.WoolworthCo., 90 NLRB 289.It havingbeenfound that the Respondent further discriminated in regard to thehire and tenure of employment of those employees listed in Appendix A attachedhereto by attempting to discharge each of them on September 21, 1956, while theywere engagedin anunfair labor practice strike, the Trial Examiner will recommendthat, upon request, the Respondent grant each of them immediate and full rein-statement to his former or substantially equivalent position without prejudice to hisseniority or other rights and privileges, discharging, if necessary, any and allemployees hired subsequent to September 10, 1956.In the opinion of the Trial Examiner, the unfair labor practices committed by theRespondent in the instant case are such as to indicate an attitude of opposition to thepurposes of the Act generally. In order, therefore, to make effective the inter-dependent guarantees of Section 7 of the Act, thereby minimizing industrial strifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that the Respondent cease and desistfrom infringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 421, InternationalMolders & Foundry Workers Union of NorthAmerica, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.2.By discharging James Sanders, Aughey (Bud) Mitchell, James Mellon, UellDyson, Grover Spurling, and James L. Watkins on September 10, 1956, thusdiscriminating in regard to their hire and tenure of employment, because each ofthem had engaged in protected concerted activities for the purposes of collectivebargaining or other mutual aid or protection of employees and because of hismembership and activities on behalf of the Union, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.3.By attempting to discharge those employees listed in Appendix A attachedhereto on September 21, 1956, because each of them had engaged in concertedunion activities by engaging in a strike for the purposes of collective bargaining orother mutual aid or protection of employees and because of his membership andactivities on behalf of the Union, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(3) and (1) of theAct.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has committed unfairlabor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.] ,MONTEX DRILLING COMPANYAPPENDIX A139Gentry MellonJesse GillilandJ.H. WilsonWilliam WaitesGrady MitchellSam GoodenJoseph MarlerEdward JohnsonThorntonPhillipsJohn WattsJ. L. WilsonOllie ThorntonLeroy WrightPhillip JonesCharles WoodsJames KeithMontex Drilling CompanyandInternational Union of OperatingEngineers,LocalNo. 672, AFL-CIO.Cases Nos. 33-CA-439and 33-CA-440.November 19, 1958DECISION AND ORDEROnJuly1, 1958, Trial Examiner Martin S. Bennett issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report together with a supportingbrief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedom,and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.1.We find, in agreement with the Trial Examiner, that the Re-spondent is engaged in commerce, and that it will effectuate the poli-cies of the Act to assert jurisdiction in thiscase.The Respondent,while not denying that it is presently engaged in commerce, contends,in effect, that the Board should not assert jurisdiction because theGeneral Counsel failed to prove his allegation that Respondent wasengaged in commerce during the 12-month period immediately pre-ceding the filing of the complaint.We find no merit in this conten-tion.The unfair labor practices involved herein occurred betweenOctober 10 and 27, 1957.As the record shows that during its fiscalyear ending October 31, 1956, the fiscal period immediately proxi-1 The Respondentalsorequestedoral argument.Thisrequest is hereby denied as therecord,includingthe exceptionsand brief,adequately presents the issues and positionsof the parties.122 NLRB No. 20.